        Case: 3:19-cv-00516-jdp Document #: 73 Filed: 07/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

RAYMOND BOYLE,

        Plaintiff,
                                                    Case No. 19-cv-516-wmc
   v.

VILLAGE OF PARDEEVILLE,
COLUMBIA COUNTY and
MICHAEL HAVERLEY,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.


        /s/                                                   7/23/2020
        Peter Oppeneer, Clerk of Court                        Date
